Case 1:19-cr-00013-SPB Document 1 Filed 05/13/19 Page lof3

 

IN THE UNITED STATES DISTRICT COURT MAY V8 aug

. CLR U.S, DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA. \icer. igi, QE PENNSYLVANIA

UNITED STATES OF AMERICA

/4-CLIB

Erie

)
) /
v. ~ ) Criminal No.
|
JAMES FREDERICK FRANKS ) Q1USS.C. §§ 843(a)(3) and
) 843(d)(1))

INFORMATION

 

‘The United States Attorney charges:

1. At all times material to this Information the defendant, JAMES
FREDERICK FRANKS, was the Chief Pharmacist employed at the Pennsylvania Soldiers and
Sailors Home located at 860 East Third Street, Erie, Pennsylvania.

2. ... While employed as the Chief Pharmacist at the Pennsylvania Soldiers and
Sailors Home, the defendant, JAMES FREDERICK FRANKS, had access to a full array of
medicines, controlled substances, pharmaceutical and medical products stocked in the pharmacy.

3. From in and around July 2016, to in and around July 2017, in the Western
District of Pennsylvania, the defendant, JAMES FREDERICK FRANKS, knowingly and
intentionally obtained the following listed controlled substances by misrepresentation, fraud,

deception and subterfuge:

 

 

 

 

 

 

 

 

 

 

 

 

 

DRUG NAME SCHEDULE
ALPRAZOLAM 0.25 MG TABLET : IV
ALPRAZOLAM 0.5 MG TABLET IV
ANDRODERM 4 MG/ 24HR PATCH Tl
ATIVAN 0.5 MG TABLET IV
CLONAZEPAM 0.5 MG TABLET , . IV
CLONAZEPAM 1 MG TABLET IV
DIAZEPAM 2 MG TABLET IV
DIAZEPAM 5 MG TABLET IV
Case 1:19-cr-00013-SPB Document 1 Filed 05/13/19 Page 2 of 3

 

DRUG NAME SCHEDULE

 

 

 

 

 

 

 

 

 

 

 

 

| DURAGESIC 100 MCG/HR PATCH II
DURAGESIC 25 MCG/HR PATCH |
DURAGESIC 50 MCG/HR PATCH I.
ESZOPICLONE 1 MG TABLET IV
FENTANYL 12 MCG/HR PATCH U
HYDROCODONE - ACETAMINOPHEN 7.5-325 TAB I
LOMOTIL 2.5-0.025 MG TABLET V
METHADONE HCL 5 MG TABLET II
METHADONE HCL 10 MG TABLET II
MORPHINE SULF ER 30 MG I
NORCO 10-325 TABLET Il
NORCO 5-325 TABLET I

 

OXYCODONE-ACETAMINOPHEN 10-325 MG TAB I
OXYCODONE-ACETAMINOPHEN 7.5-325 MG TAB I
OXYCODONE-ACETAMINOPHEN 5-325 MG TAB II

 

 

 

 

 

 

 

 

 

 

OXYCODONE HCL 10 MG TABLET I
OXYCODONE HCL 15 MG TABLET Tl
OXYCODONE HCL 5 MG TABLET I.
OXYCONTIN 20 MG TABLET U
OXYCONTIN 30 MG TABLET II
OXYCONTIN 60 MG TABLET I
TRAMADOL HCL 50 MG TABLET IV

 

 

 

4. The defendant, JAMES FREDERICK FRANKS, while working as the |
Chief Pharmacist at the Pennsylvania Soldiers and Sailors Home, Erie, Pennsylvania, obtained
multiple dosage units of the listed controlled substance, by removing the pills from the pharmacy
shelves, surreptitiously taking the pills and removing the pills from the Soldiers and Sailors Home.

5. Further, the defendant, JAMES FREDERICK FRANKS, did alter the
"manual and electronic prescription drug logs and QS-1 pharmacy software to conceal his theft of
the controlled substances. |

6. At no time during the course of his employment as the Chief Pharmacist at

the Pennsylvania Soldiers and Sailors Home did the defendant, JAMES FREDERICK FRANKS,
Case 1:19-cr-00013-SPB Document 1. Filed 05/13/19 Page 3 of 3

present or provide a valid, legitimate prescription for the listed controlled substances for purposes
of obtaining the substances lawfully from the Soldiers and Sailors home. o |

: 7. - In the above described manner, the defendant, JAMES FREDERICK
FRANKS, unlawfully obtained more than 12,000 dosage units of the listed controlled substances.

In violation of Title 21, United States Code, Sections 843(a)(3) and 843(d)(1).

 

 

SCOTT W. BRADY
United States Attorney
PA ID No. 88352
